

115 HR 1356 IH: To amend the Internal Revenue Code of 1986 to permit disclosure of tax return information to the Permanent Select Committee on Intelligence of the House of Representatives and to the Select Committee on Intelligence of the Senate.
U.S. House of Representatives
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1356IN THE HOUSE OF REPRESENTATIVESMarch 2, 2017Ms. Speier (for herself, Ms. Shea-Porter, Mr. Welch, Ms. Kaptur, Mr. Jeffries, Mrs. Watson Coleman, Mr. Nadler, Mr. Norcross, Mr. Raskin, Mr. Thompson of California, Ms. Matsui, Mr. Castro of Texas, Mr. Himes, Ms. Maxine Waters of California, Mr. McNerney, Mr. Jones, Mr. Quigley, Ms. Castor of Florida, Mr. Nolan, Mr. Keating, Ms. Judy Chu of California, Mr. Evans, Ms. Lee, Mr. Deutch, Mr. Sires, Ms. Jackson Lee, Mr. Swalwell of California, Mr. Cohen, Mr. DeSaulnier, Mr. Carson of Indiana, Ms. Pingree, Mr. Hastings, Mr. Blumenauer, and Mr. Larsen of Washington) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to permit disclosure of tax return information to the
			 Permanent Select Committee on Intelligence of the House of Representatives
			 and to the Select Committee on Intelligence of the Senate.
	
		1.Disclosure of tax return information to Intelligence Committees
 (a)In generalParagraph (1) of section 6103(f) of the Internal Revenue Code of 1986 is amended— (1)by inserting the chairman of the Permanent Select Committee on Intelligence of the House of Representatives, the chairman of the Select Committee on Intelligence of the Senate, before or the chairman of the Joint Committee on Taxation, and
 (2)by striking Committee on Ways and Means, Committee on Finance, and Joint Committee on Taxation in the heading thereof and inserting In general. (b)Effective dateThe amendments made by this section shall apply to written requests made after the date of the enactment of this Act.
			